DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed October 14, 2021. Claims 1-3, 9-11, and 17 remain pending and are under consideration. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Patent Application No. 201810326101.6, filed on April 12, 2018. Receipt is acknowledged of certified copies of priority documents.
The information disclosure statement(s) filed October 20, 2021 have been considered. The corresponding PTO-1449s have been electronically signed as attached.
 
Response to Amendment and Arguments
The amendment filed October 14, 2021 has been entered. 

Applicant’s arguments with respect to the rejection of claims 1-3, 9-11, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 17.  Therefore, the rejection has been withdrawn.  
	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “setting a plurality of third weights for features in the first resume feature according to a matching degree of the features in the first resume feature and the second post feature, associating the features in the first resume feature with the plurality of third weights, and determining the associated features as a second resume feature, in which the second resume feature represents a work experience in the resume to be predicted; determining a resume feature representing all work experiences in the resume to be predicted according to the second resume feature and the post feature; and predicting, according to a-the post feature of the post and the resume feature, a matching degree between the resume to be predicted and the post by using a pre-trained predictive model which is trained according to training samples, the training samples comprising posts and resumes to be trained”. The prior art below does not teach nor suggest the association of a plurality of third weights for the first resume feature, determined by calculating a matching degree of the features in the first resume feature and the second post feature.
The closest prior art of record, Liu (US 2019/0102704) teaches determining a plurality of features from the plurality of resume profile data and the plurality of job opening requirement data and ranking job candidates' resumes based on a predictive system (¶ [0005] - [0006]). However, Liu does not 
Champaneria (US 2019/0019160) teaches parsing the job description including identifying one or more job requirements of the job description (such as, for example, the job title, the skills and experience required and preferred, the education requirements, the day-to-day duties and expectations of the position, and so forth). Generating, on the automated recruitment system, a first data point matrix, the data point matrix based on the one or more job requirements (¶ [0008]). However, Champaneria does not teach associating a plurality of third weights for the first resume feature; nor does Champaneria teach determining the plurality of third weights by calculating a matching degree between the first resume features and the second post feature.
Kmail et al. (“An Automatic Online Recruitment System based on Exploiting Multiple Semantic Resources and Concept-relatedness Measures”, Pub. 2015) teaches extracting concepts from a job post and a resume, and removing those which have low tf-idf scores. The tf-idf weighting scheme is determined at the corpus level (Section IV). However, Kmail et al. does not teach associating a plurality of third weights for the first resume feature; nor does Kmail et al. teach determining the plurality of third weights by calculating a matching degree between the first resume features and the second post feature.
Liu et al. (“Matching Long Text Documents via Graph Convolutional Networks”, Pub. February 2018) teaches a graph approach to text matching. Concepts are extracted from each document and sentence vectors are organized into concept vertices. Edge weights between vertices are determined. The sentence sets from each document are aggregated on a concept basis creating new features (sentence sets) that are based on both features of each document. New edge weights are calculated based on similarity between vertices (sentence sets). Finally a match result is determined (Sections 2-3). 
Kataria et al. (US 2019/0034792) teaches a cosine similarity layer that takes the representations from the query and job title and computes cosine similarity among these representations. However, this result is used as a feature in the second pass ranking stage, not associated with resume features as weights.
The specific limitations “setting a plurality of third weights for features in the first resume feature according to a matching degree of the features in the first resume feature and the second post feature, associating the features in the first resume feature with the plurality of third weights, and determining the associated features as a second resume feature, in which the second resume feature represents a work experience in the resume to be predicted; determining a resume feature representing all work experiences in the resume to be predicted according to the second resume feature and the post feature; and predicting, according to a-the post feature of the post and the resume feature, a matching degree between the resume to be predicted and the post by using a pre-trained predictive model which is trained according to training samples, the training samples comprising posts and resumes to be trained” clearly present in independent claims 1, 9, and 17 are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        11/15/2021

/David T. Brooks/Primary Examiner, Art Unit 2156